 Case 1:19-cv-00252-RGA Document 6 Filed 02/27/19 Page 1 of 1 PageID #: 179



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

AMERICAN PANEL CORPORATION,
                                    Plaintiff,
                                                                 C.A. No. 19-00252-RGA
                             v.

L3 Technologies, Inc. and L3 Aviation Products, Inc.,
                                    Defendants.


                            NOTICE OF CHANGE OF ADDRESS

       PLEASE TAKE NOTICE that, as of March 1, 2019, the law firm of Connolly Gallagher

LLP (“CG”) will change the address of its office in Wilmington, Delaware, to:

                             1201 North Market Street, 20th Floor
                                   Wilmington, DE 19801

The telephone number(s), facsimile number(s), and email address(es) of the CG attorneys

appearing in this action shall remain the same.


                                                  Respectfully submitted,


 Of Counsel:                                      /s/ Ryan P. Newell
                                                  Ryan P. Newell (#4744)
 Jeffrey S. Standley (Ohio Bar #0047248)          CONNOLLY GALLAGHER LLP
 Beverly A. Marsh (Ohio Bar #0080935)             1000 West Street, Suite 1400
 STANDLEY LAW GROUP LLP                           Wilmington, DE 19801
 6300 Riverside Drive                             (302) 757-7300
 Dublin, Ohio 43017                               rnewell@connollygallagher.com
 Telephone: (614) 792-5555
 jstandley@standleyllp.com                        Attorneys for Plaintiff, American Panel
 bmarsh@standleyllp.com                           Corporation




Dated: February 27, 2019
